Citation Nr: 0600293	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The underlying issue of entitlement to service connection for 
a skin disability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a skin disability was denied in 
the July 1995 rating decision which became final. 

2.  The evidence associated with the claims file since the 
RO's July 1995 decision denying service connection for a skin 
disability was not previously before agency decision makers, 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSION OF LAW

1.  The July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the final July 1995 
determination, in which the RO denied service connection for 
a skin disability, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition of such claim, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.  

II.  Background

The veteran's service medical records include a June 1969 
pre-induction examination showing that he had a normal 
clinical evaluation of the skin.  

A May 1970 clinical record shows that the veteran was seen in 
the dispensary for a rash in the scrotal area.  He was 
prescribed medication.  In August 1970, the veteran was again 
seen in the dermatology clinic for a rash in his groin area.  
He was diagnosed as having pseudofollicular barbae.  A 
September 1970 medical entry describes the veteran as having 
more of an acne type of lesion.  

The April 1971 separation examination report shows that the 
veteran had a normal clinical evaluation of the skin.

In March 1995, the veteran filed a claim for service 
connection for a skin disorder.  

VA outpatient records dated from April 1994 to April 1995 
reflect the veteran's report of skin problems due to Agent 
Orange, but show no treatment or diagnosis involving the 
skin.

In July 1995, the RO denied the veteran's claim for service 
connection for a skin disability.

On file is a June 1996 decision from the Social Security 
Administration (SSA) awarding the veteran disability benefits 
for a psychiatric disability.

The veteran testified at a March 1997 hearing at the RO that 
he was awarded SSA benefits due to post-traumatic stress 
disorder and high blood pressure.

In May 2001, the veteran filed an application to reopen a 
claim for service connection for pseudofollicular barbae and 
a rash in the scrotal/thigh area.  

In October 2001, the RO received progress notes dated from 
March 2001 to October 2001 from the Temple VA Medical Center 
(VAMC).  These records show that in March 2001 the veteran 
was noted to have several nodules on his neck which he 
reported he had had since service.  He also reported that he 
had had several removed, but they had reappeared somewhere 
else.  Outpatient findings in March 2001 showed soft nodules 
on the veteran's neck and chin.  He was assessed as having 
multiple sebaceous cysts and tinea pedis.  An April 2001 
progress note indicates that the veteran had multiple cysts 
on his face and neck.  The veteran was also noted to have 
fungal toenails bilaterally, improving fungal disease in his 
heals, and no open lesions.  Later in April 2001, the veteran 
underwent excision of three sebaceous cysts located on the 
left mandibular line, right mandibular line, and left neck.  
The veteran was noted postoperatively to have well-healed 
incision lines, status post excision of three sebaceous cysts 
on right and left cheek and left neck.  During a routine 
check-up in June 2001, the veteran was noted to have a rash 
and "knot" on his face.  He was described as having a small 
cyst on his right lobe thyroid.  VA records from the podiatry 
clinic in June and July 2001 reflect diagnoses of tinea 
pedis.

In March 2003, the RO received duplicate copies of the 
veteran's service medical records.  The RO also received 
copies of VA outpatient records dated from 2001 to 2003, some 
of which are duplicate of records already on file.  These 
records also include an October 2001 Agent Orange Registry 
Examination report showing an unremarkable evaluation of the 
skin.  According to this report, the veteran was advised 
regarding the absence of any Agent Orange related conditions.  
These records further show that the veteran was assessed in 
February 2002 and January 2003 as having tinea pedis, 
resolved.  

III.  Analysis

In July 1995, the RO denied the veteran's claim for service 
connection for a skin disability.  The veteran was notified 
of that determination in August 1995, but he did not initiate 
an appeal by filing a timely notice of disagreement.  
Therefore, the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the May 2001 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence considered at the time of the July 1995 adverse 
rating decision includes the veteran's service medical 
records.  These records show that the veteran was seen in the 
dermatology clinic in August and September 1970 for what was 
initially assessed as pseudofollicular barbae and then 
determined to be more of an acne type of lesion.  They also 
show that he had a normal clinical evaluation of his skin at 
his separation examination in April 1971.  Also of record 
were VA outpatient records dated in 1995 and 1996.  These 
records are devoid of treatment or a diagnosis related to the 
veteran's skin.  Also on file was a January 1996 
determination from SSA awarding the veteran disability 
benefits for disabilities unrelated to his skin.

Evidence submitted after the July 1995 adverse rating 
decision includes postservice VA outpatient records dated 
from 2001 to 2003 showing sebaceous cysts on the veteran's 
face and neck which the veteran reported he had had since 
service.  These cysts were removed in April 2001.  The 
veteran also reported that he had had other cysts that were 
removed.    

The Board finds that the evidence submitted after the July 
1995 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material in that it is 
relevant in showing that the veteran has had postservice skin 
problems that he dates back to service.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of this claim.  The Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Hence, the Board finds that the criteria for 
reopening the veteran's claim for a skin disability have been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

To the limited extent that new and material evidence has been 
received to reopen the claim for service connection for a 
skin disability, the appeal is granted, subject to the 
actions set forth in the following remand section of this 
decision. 


REMAND

Further medical development is required with respect to the 
now reopened claim of entitlement to service connection for a 
skin disability.  Specifically, a medical opinion must be 
obtained that addresses a possible link between any currently 
diagnosed skin disability and the veteran's active duty 
service.  See 38 U.S.C.A. § 5103A(d) (West 2003).  In 
addition, the veteran indicated that he had had additional 
lesions removed (other than the lesions that were removed in 
April 2001) that are not shown in the present medical 
records.  Consequently, the veteran should be asked to 
provide more specific information regarding that treatment so 
that VA may obtain the records.  See 38 U.S.C.A. § 5103A(b).   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses and dates of 
all treatment he received for his skin 
disability following service, to 
specifically include information related 
to the removal of cysts other than the 
cysts that were removed in April 2001.  

2.  The veteran should be scheduled for 
an appropriate VA dermatological 
examination to ascertain the nature and 
etiology of the claimed skin 
disability(ies).  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  After 
examining the veteran and reviewing the 
claims file (to specifically include the 
veteran's service medical records) the 
appropriate examiner should clearly 
report whether the veteran currently 
suffers from skin disability(ies) which 
are at least as likely as not (a 50% or 
higher degree of probability) related to 
the veteran's active duty service or any 
injury or disease suffered during such 
service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the issue on appeal is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


